DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
3.	Claims 1-12 and 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected apparatus and method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/03/2021.
Applicant’s election without traverse of claims 13-19 in the reply filed on 08/03/2021 is acknowledged.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
7.	The abstract of the disclosure is objected to because of the legal phraseology “comprise” in lines 1 and 5.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutchinson (US 2010/0069829 A1).


Regarding claims 14-15, Hutchinson further discloses further comprising a controller (treatment controller 122) configured to operate the negative-pressure source for a drawdown interval (during activation), a holding interval (during treatment), and a release interval (upon stopping the pump to end treatment), since the treatment controller operates the treatment-fluid delivery unit 104 such as a reduced pressure system of Fig. 2 (Fig. 1, ¶ 0035 lines 11-14, ¶ 0036, 0044). 

Regarding claim 16, Hutchinson further discloses wherein each manifold segment includes a manifold face (second leg encapsulating member 270; Figs. 2A-B ¶ 0059 lines 1-8) having a void (fenestrations 216) and adapted to draw tissue (via arrows 

Regarding claim 17, Hutchinson further discloses wherein the void (216) includes a first opening formed in a first side of each manifold segment, and a second opening formed in a second side of each manifold segment (Annotated Fig. 1 below), since the fenestrations of Hutchinson are not 2-dimensional they have openings on both sides (Figs. 2B-C, ¶ 0049 lines 12-16). 

    PNG
    media_image1.png
    591
    843
    media_image1.png
    Greyscale

Annotated Fig. 1: Fig. 2C of Hutchinson indicating claimed features of the void. 



Regarding claim 19, Hutchinson further discloses wherein the first void is parallel to the second void (Figs. 2B-C, para 0049 lines 12-16). 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barta (US 8147468 B2) teaches a reduced pressure wound treatment system in the same field of endeavor with a manifold with openings and ridges. 
	Locke (US 2012/0143114 A1) teaches a reduced pressure wound treatment system in the same field of endeavor with a manifold with voids adapted to draw in tissue.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	08/12/2021

/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781